Mr. Justice Sharswood
delivered the opinion of the court, February 5th 1877.
It will not be necessary to decide whether the Act of Assembly of April 11th 1867, Pamph. L. 69, is or is not constitutional, nor whether that act has any application to foreign railroad corporations *318making contracts for the carriage of passengers and their baggage in this state. The charter of' the defendants, which was in evidence in the court below, showed that they derived their existence and privileges from the state of New Jersey, and the contract was made at their wharf in Philadelphia to carry the plaintiff and his baggage to Atlantic City, over a road lying entirely in the state of New Jersey.
It is perfectly well settled by a host of authorities, which it would be an affectation of learning to cite,'that it is the law of the place of performance by which the mode of fulfilling a contract and the measure of liability for its breach must be determined: Wharton on Confl., sect. 401; Story on Confl., § 233. Without looking further it is sufficient to refer to Mullen v. Morris, 2 Barr 85, where it was held that the endorser of a bill of exchange drawn on the city of New York and payable there Avas liable for interest according to the legal rate of that state. See, also, Allshouse v. Ramsay, 6 Whart. 331.
As the contract relied on in this case as the ground of the liability of the defendants was to be performed in the state of New Jersey, Ave must look to the law of that state to determine the extent of that liability. It is no answer to say that part of the undertaking was to carry the plaintiff and his baggage across the Delaware to Camden, and so in part within the limits of Pennsylvania. That river is conterminous between Pennsylvania and New Jersey, and the inhabitants of both have equal rights of navigation and passage. By the compact between the tAvo states of .April 26th 1783, confirmed and ratified by the Act of September 20th 1783, 2 Sm. Laws 77, it was declared that “ it is and shall continue to be and remain a common highway equally free and open for the use, benefit and advantage of the said contracting parties.” It Avas by virtue of their franchise as a corporation derived from the state of New Jersey that the defendants made the contract. Nor Avould it make any difference if it appeared that the trunk was stolen or lost at the Avharf in Philadelphia, of Avhich, hoAvever., there Ayas no evidence. The negligence of Avhich the defendants are presumed to have been guilty was in the course of the exercise of their franchises as a NeAV Jersey corporation, and the extent of their liability is therefore to be determined by the larv of that state.
A statute of New Jersey on the subject Avas given in evidence, on the trial in the court belorv, but the defendants did not bring themselves within its provisions, by showing, besides a general notice posted in the railway office, such a notice to have been inserted in the ticket delivered to the plaintiff. The defendants, therefore, did not rely on this statute. Nor Avas any evidence given to sIioav that the law of NeAV Jersey independent of statute was not the same as the common laAV settled in this state. That law is, that the party Avho sends goods by a common carrier is not bound to *319declare their value unless required so to do: Relf v. Rapp, 3 W. & S. 26 ; Camden & Amboy Railroad Co. v. Baldaux, 4 Harris 67. The defendants did not question the plaintiff’s statement of the value of the trunk, which consisted entirely of wearing apparel. A different rule would be adopted, perhaps, had the plaintiff attempted to carry merchandise under the guise of luggage. As we think the Act of 1867 was not applicable to this contract, it follows that the learned court below was in error in limiting the liability of defendants to $300, and reducing the verdict to that amount in entering judgment on the reserved point.
Judgment reversed, and now judgment for the plaintiff on the reserved point for the full amount found by the jin7-